Citation Nr: 0411142	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-02 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for major depression, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from January 1970 to January 1975, 
and from February 1976 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  
The RO confirmed and continued a 30 percent evaluation for major 
depression.

The veteran provided testimony at a September 2003 hearing before 
the undersigned Veterans Law Judge in Washington, D.C.  A 
transcript of the hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further action 
is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) became law.  This 
law redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a claim for 
VA benefits, including which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be obtained 
by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

There is no evidence of record in this case that the appellant has 
been furnished the notice required by VCAA, to include as 
specified in 38 U.S.C.A. § 5103(a) and (b).  In this case, the 
appellant has not been provided with notice of what specific 
information and/or specific medical or lay evidence, not 
previously submitted, is necessary to substantiate her claim for 
an increased rating, what specific evidence, if any, she is 
expected to obtain and submit, what specific evidence will be 
retrieved by VA, and that she should provide any evidence in her 
possession that pertains to the claim.  Although the statement of 
the case mentions the VCAA and VA's duty to assist the appellant 
in obtaining relevant evidence, it is clear that the duty to 
notify has not been met in this case.  The United States Court of 
Appeals for Veterans Claims has been very specific in requiring 
explicit notice to a claimant concerning the provisions of the 
VCAA.  To protect the appellant's due process rights, further 
notice is required.

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be reviewed to ensure that all VCAA 
notice and duty to assist obligations have been satisfied in 
accordance with the decision of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, 
and any other applicable legal precedent, to include obtaining all 
available treatment records.

2.  Following completion of the above, the RO should review the 
evidence and readjudicate the veteran's claim.  If the claim 
remains denied, the veteran and her representative should be 
furnished an appropriate supplemental statement of the case and be 
provided an opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



